Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected waterproof gasket structure, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claims 10-16 Line(s) 1 are directed to a “waterproof gasket structure” and share a dependency on Claim 9. However, Claim 9 is directed to “a gasket shaping mold”. The discrepancy in the subject matter will be treated as “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 is/are rejected under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by Asai (US-8419992-B2), hereafter referred to as Asai.
Regarding Claim 9, Asai teaches a gasket shaping mold (see where the invention provides a mold for a gasket, abstract, and see mold 1, Figure(s) 1), comprising: a mold seat, having a surface (see where the mold 1 has a parting surface 2, Figure(s) 1 and Column 3 Line(s) 25-36), a plurality of mold cavity ring-grooves concavely formed on the surface (see the spiral molding grooves 12 and 22, Figure(s) 1 and Column 3 Line(s) 25-36), each of the mold cavity ring-grooves having two longitudinal groove sections configured to be opposite to each other (see the reversing parts 14 and 24 at the inner ends 13 and 23 of the spiral molding grooves 12 and 22, Figure(s) 1 and Column 3 Line(s) 25-36), and at least one of the longitudinal groove sections having at least an inwardly bent wavy bent portion (see where the reversing part 24 is formed as a shape in which the groove reaches a position( an inverse S-shaped form starting point), Figure(s) 1 and Column 4 Line(s). 15-25), and a plurality of turning round corner portions 
Regarding Claim 10, Asai further teaches the gasket shaping mold of claim 9, wherein the wavy bent portion has a wave height greater than one-quarter of the separation distance of the two longitudinal groove sections (see where the wave height of reversing parts 14 and 24 are greater than one-quarter of the separation distance as is represented by coupling part 31, Figure(s) 1).
Regarding Claim 11, Asai further teaches the gasket shaping mold of claim 9, wherein each of the mold cavity ring- grooves is a polygonal ring-groove (Figure(s) 1), and a corner end of the polygonal ring-groove has a plurality of corner-end round corner portions formed thereon (Figure(s) 1), and each of the corner-end round corner portions has a radius equal to or greater than 6mm (see where the smallest line diameter is about 1.6 mm and the largest line diameter is 1600 mm, Figure(s) 1 and Column 4 Line(s) 59-65).
Regarding Claim 12, Asai further teaches the gasket shaping mold of claim 9, wherein there is only one longitudinal groove section having the wavy bent portion (see Figure(s) 7), and the wavy bent portion has a wave height greater than two-thirds of the separation distance of the two longitudinal groove sections (see where 14a-b has a wave height that is greater than 17, Figure(s) 7).
Regarding Claim 13, Asai further teaches the gasket shaping mold of claim 9, wherein there are two longitudinal groove sections having the wavy bent portion (Figure(s) 1),  and each of the wavy bent portions has a wave height greater than one-third of the separation distance of the two longitudinal 
Regarding Claim 14, Asai further teaches the gasket shaping mold of claim 9, wherein there are two longitudinal groove sections having the wavy bent portion (Figure(s) 1), and each of the mold cavity ring-grooves has two transverse groove sections formed and spanned across the two longitudinal groove sections and configured to be opposite to each other (see where 14 and 24 are opposite shaped S curves, Figure(s) 1), and each of the transverse groove sections has at least a concavely bent portion disposed between the two wavy bent portions (Figure(s) 1), and a plurality of bent round corner portions formed at the junction between the transverse groove section and the concavely bent portion (Figure(s) 1), and each of the bent round corner portions has a radius equal to or greater than 6mm (see where the smallest line diameter is about 1.6 mm and the largest line diameter is 1600 mm, Figure(s) 1 and Column 4 Line(s) 59-65).
Regarding Claim 15, Asai further teaches the gasket shaping mold of claim 14, wherein the concavely bent portion has a depth greater than one-third of the separation distance of the two transverse groove sections (see where 14 and 24 have apexes and troughs that are greater than one-third of 31, Figure(s) 1).
Regarding Claim 16, Asai further teaches the gasket shaping mold of claim 14, wherein the wavy bent portion is in the shape of a U-shaped wave (Figure(s) 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braconier (US-5137674-A) teaches the v-shaped wave.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET B HAYES/
 Examiner, Art Unit 1743   

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743